Citation Nr: 0634086	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for gastro-intestinal 
reflux disease (GERD) and irritable bowel syndrome (IBS).

2. Entitlement to service connection for depression as 
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1995 to 
September 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In July 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The issue of service connection for depression as secondary 
to service-connected disabilities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of current diagnoses of GERD or 
IBS.


CONCLUSION OF LAW

GERD and IBS were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2004.  
The RO provided the veteran letter notice to his claim for 
service connection in a June 2004 letter, informing him that 
he could provide evidence or location of such and requested 
that he provide any evidence in his possession.  The notice 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA.  He was advised that it was his 
responsibility to either send records pertinent to his claim 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are service medical records, VA 
treatment records and a VA examination.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
Analysis

The veteran seeks service connection for gastro-intestinal 
reflux disease (GERD) and irritable bowel syndrome (IBS).  In 
support of his claim, in a July 2006 hearing the veteran 
testified that he had a colonoscopy and polyps in service.  
He also stated that he was told by a VA physician that the 
current blood in his stool was related to service.  With 
respect to GERD, he testified that he does not currently have 
GERD or take medication for the condition, but that it has 
happened before.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In a May 2000 service medical record, the veteran reported 
frequent indigestion but no stomach, liver or intestinal 
trouble.  A January 2003 VA treatment record showed symptoms 
of diarrhea, nausea, vomiting, and watery stools.  The 
assessment was gastroenteritis.  September 2003 service 
medical records show that the veteran had a colonoscopy.

In September and July 2004 VA treatment records, the veteran 
reported bowel problems.  VA treatment records show that the 
veteran had a colonoscopy in April 2005.  

At an April 2005 VA examination, the examiner found very mild 
direct tenderness in the lower right quandrant of the 
abdomen; the abdomen was otherwise normal.  The veteran's 
rectal examination normal except for a stool sample positive 
for occult blood.  The colonoscopy was normal at this time.  
The diagnosis was a history of two benign polyps removed on 
active duty with no recurrence.  The examiner stated that the 
veteran did not mention either GERD or irritable bowel 
syndrome and there were no records of either disease.  

In December 2005 and January 2006 VA medical records, the 
veteran reported increased frequency of bowel movements.  The 
records show a normal colonoscopy.  The record does not 
contain any diagnoses of IBS or GERD.   

In the present case, although the record does show that the 
veteran had complaints bowel frequency after service, there 
are no current diagnoses of either IBS or GERD.  Service 
connection cannot be granted if there is no present 
disability. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. The 
Court has held that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there are 
no medical diagnoses of either of the claimed conditions; 
additionally, the veteran testified that he does not have 
current manifestations or receive treatment for GERD.  Thus, 
service connection for IBS and GERD is not warranted.

The Board notes the veteran's argument that he has IBS and 
GERD beginning in service, specifically linked to the 
colonoscopy and polyp removal in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has current diagnoses of these conditions.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Thus, the claim of service connection for GERD and IBS is 
denied.  38 C.F.R. 
§§ 3.303, 3.304.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for gastro-intestinal reflux disease and 
irritable bowel syndrome is denied.


REMAND

The veteran claims service connection for depression as 
secondary to his service- connected conditions.  

A December 2001 service treatment record shows that the 
veteran reported depression.  The examiner noted that the 
veteran was immature, lacks insight, and had some impulse 
control problems.  There were no psychological disorders 
noted during the interview.    

After separation, 2004 VA treatment records show symptoms of 
depression and irritation, and an assessment of an adjustment 
disorder. The veteran reported depression since his discharge 
from the military for fighting.  In a March 2005 VA treatment 
and examination records, the veteran's mood was anxious but 
there was no evidence of psychosis or a thought disorder.  
The examiner noted ongoing treatment for depression and 
anxiety. 
      
In the present case, there is a current diagnosis of 
depression.  Though the veteran claimed service connection 
for depression as secondary to his service connected 
disabilities, the March 2005 VA examiner did not provide an 
opinion as to whether these conditions were related.  Based 
on these facts, the Board finds that an additional VA 
examination is necessary.  The veteran should be advised of 
the importance of appearing for his examination.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all 
notice obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), including the new notice 
requirements, pursuant to Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  All VCAA 
requirements must be contained in one letter. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).
  
2. Schedule the veteran for a VA examination 
to determine the etiology of the veteran's 
current depression and if is related to 
service.  The claims file should be made 
available to the examiner prior to the 
examination and the examiner should indicate 
whether these records were reviewed.  The 
examiner should state whether it is it very 
likely, at least as likely as not, or highly 
unlikely that the veteran's depression is 
related to either his service or to any 
service-connected conditions.  If the examiner 
finds that the service-connected conditions 
aggravate the depression, then the examiner 
should establish this based on evidence that 
the baseline level of severity of the non 
service-connected disease or injury as 
established by medical evidence created before 
the onset of aggravation or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the non service-connected 
disease or injury.  All medical opinions must 
be accompanied by a complete rationale based 
on sound medical principles.

3. The RO/AMC should readjudicate the 
veteran's claim for service connection for 
depression, including as secondary to his 
service-connected disabilities.  If the denial 
continues, the RO/AMC should furnish the 
veteran and his representative with a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations to include the 
provisions of 38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


